SHENK, J.
I dissent. Under section 22 of article XX of the Constitution as amended in 1934 the State Board of Equalization has the “exclusive power to license” the “sale of intoxicating liquors in this State” and has “the power, in its discretion, to deny or revoke any specific liquor license if it shall determine for good cause that the granting or continuance of such license would be contrary to public welfare or morals.” The majority opinion correctly states that “the board ‘denied’ petitioner’s application for a license on the basis that it would be contrary to ‘public welfare and morals’ because of the proximity of the premises to churches and a school.”
Whatever may have theretofore transpired it is stated and conceded by the majority that the proceedings before the board were conducted on the basis of an application by the petitioner for a license and a hearing thereon in the presence of protests rather than on the basis of the revocation of a license theretofore granted. The question of the discretion of the board in denying the license is in the very heart of the whole proceeding. The evidence before the board was abundantly sufficient to support the conclusion of the board that the granting of the license would be contrary to public welfare and morals. There is no evidence that the board acted arbitrarily or capriciously. The District Court of Appeal of the Second Appellate District, Division 2, reversed the judgment herein relying largely on the case of Weiss v. State Board of Equalization (not mentioned in the majority opinion), wherein this court in April, 1953 (40 Cal.2d 772 [256 P.2d 1]), outlined the discretionary powers of the board and upheld its action in denying a liquor license on premises in the proximity of a public school. Por the foregoing reasons and the additional reasons stated in the opinion of the District Court of Appeal written by Mir, Justice.*663Fox and reported in volume 258 of the Pacific Reporter beginning at page 1079 I would reverse the judgment and thus uphold the action of the board in denying the license.
Edmonds, J., and Schauer, J., concurred.
Appellants’ petition for a rehearing was denied April 28, 1954. Shenk, J., Edmonds, J., and Schauer, J., were of the opinion that the petition should be granted.